COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00331-CV


Liberty Insurance Company                 §   From the 67th District Court

                                          §   of Tarrant County (067-250897-11)
v.
                                          §   December 23, 2014

W. Brice Cottongame as Personal           §   Opinion by Justice Walker
Representative of the Estate of A.G.,
and as Next Friend of A.G., I.G.,
A.G., I.G., and J.G., Individually,
F.Z., Individually, M.Z., Individually,
and M.Z. and F.Z. as Next Friends,
Natural Parents and Legal
Guardians of V.Z., L.Z., and H.Z.,
Minor Children

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker____________________
                                         Justice Sue Walker